Citation Nr: 0925138	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  07-34 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable rating for 
hypertension.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from July 1966 to July 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
RO in Indianapolis, Indiana, which denied service connection 
for tinnitus, and from an April 2006 rating decision, which 
granted service connection for hypertension secondary to 
diabetes mellitus type II, with a noncompensable initial 
disability rating.  

The appellant brought claims for erectile dysfunction and 
peripheral neuropathy of all extremities when he brought his 
claims for tinnitus and hypertension.  The appellant 
initiated an appeal on the erectile dysfunction and 
neuropathy in his January 2007 Notice of Disagreement.  The 
appellant's October 2007 Form 9 addressed on the tinnitus and 
hypertension claims; the erectile dysfunction and neuropathy 
issues are not before the Board.  Also, the appellant 
initiated an appeal of the initial rating for service 
connection for right ear hearing loss, granted in a July 2008 
rating decision.  The Statement of the Case was issued in 
June 2009.  The claims file does not reflect the receipt of a 
substantive appeal at this time.  The Board does not 
presently have jurisdiction to consider this issue.  

Additionally, the appellant requested a personal hearing 
before a Member of the Board at the RO in his October 2007 
substantive appeal.  The appellant withdrew the request in a 
December 2007 submission.  The Board may proceed.  38 C.F.R. 
§ 20.704(d).


FINDINGS OF FACT

1.  The appellant's tinnitus is not at least as likely as not 
related to his inservice noise exposure.

2.  The appellant's systolic blood pressure has not exceeded 
160, his diastolic pressure has not exceeded 100 and he has 
no history of diastolic blood pressure in excess of 100.  


CONCLUSIONS OF LAW

2.  The appellant's tinnitus was not incurred in or 
aggravated by active service.  38 U.S.C. §§ 1101, 1110, 1112, 
1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).

1.  The criteria for an initial compensable evaluation for 
hypertension are not met.  38 U.S.C. § 1155 (West 2002); 38 
C.F.R. § 4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claims for service 
connection and an increased rating.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  The instant hypertension claim arises from a 
granted claim of service connection.  Compliance with the 
first Quartuccio element requires notice of these five 
elements in initial ratings cases.  See Dunlap v. Nicholson, 
21 Vet. App. 112 (2006).  

Prior to initial adjudication of the appellant's claim, 
letters dated in December 2005 and January 2006 satisfied the 
duty to notify provisions for service connection and initial 
ratings, excepting notice of the degree of disability and 
effective dates.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  Subsequently, notice was 
renewed and fully compliant notice was provided on the 
service connection claim in April 2008 and on the rating 
claim in May 2008.  Although these letters were not sent 
prior to initial adjudication of the appellant's claims, this 
was not prejudicial to him, since he was subsequently 
provided adequate notice in April and May 2008, he was 
provided several months to respond with additional argument 
and evidence and the claims were readjudicated and an 
additional supplemental statement of the case (SSOC) was 
provided to the appellant in March 2009.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The appellant was afforded medical examination to obtain an 
opinion as to whether his tinnitus can be directly attributed 
to service.  The appellant underwent an April 2008 VA 
examination in connection with this claim, which provided an 
opinion.  That opinion was based on interview of the 
appellant, examination, and review of the claims file.  As 
the Board will discuss below, the claims file reflected 
intermittent right ear tinnitus in 1998, although the 
appellant reported a three year history (onset in 2005) at 
the examination.  The examiner relied on the appellant's 
self-reported history in providing the opinion.  The Board 
notes that regardless of whether 1998 or 2005 is the time of 
onset, thirty years had elapsed between complaints and 
service.  This agrees with the examiner's rationale that the 
length of time between service and onset was too great for a 
relationship.  The Board is satisfied that the 2008 opinion 
is adequate for ratings purposes.  Further examination or 
opinion is not needed on the tinnitus claim because, at a 
minimum, the preponderance of the competent evidence is that 
the claimed conditions may not be associated with the 
appellant's military service.  This is discussed in more 
detail below.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the appellant an appropriate VA examination 
in 2006.  The appellant has not reported receiving any recent 
treatment specifically for this condition (other than at VA 
and the private treatment mentioned above, records of which 
are in the file), and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected disorder since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2006 VA 
examination report is thorough and supported by VA outpatient 
treatment records through March 2009.  The examination in 
this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (2007).

II. Service Connection

The appellant contends that his tinnitus is the result of 
service.  For the reasons that follow, the Board concludes 
that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The appellant's April 2008 VA examination in connection with 
this claim reflects a current diagnosis of tinnitus.  The 
first element is satisfied.  The Board turns to inservice 
incurrence.

The appellant's service treatment records do not show 
tinnitus in service.  The appellant's June 1966 induction to 
service physical examination is clear of any mention of 
tinnitus.  The appellant's May 1968 separation from service 
physical examination report contains no reference to service.  
The remainder of the service treatment records is similarly 
without mention of tinnitus.  

The appellant's private treatment records show some of his 
history, but do not indicate tinnitus since service.  The 
appellant's records from Dr. Bain show complaints of 
intermittent right side tinnitus beginning in May 1998.  The 
entry indicates that the appellant did not have tinnitus over 
the prior two months, but it had recurred recently.  This is 
the earliest entry regarding tinnitus.  The appellant's 
subsequent private treatment records from 2007 and 2008 
mention a "long-standing" history of right sided tinnitus 
without explanation.  By this time, the appellant was 
complaining of bilateral, constant tinnitus.

The appellant's statements also do not date his tinnitus to 
service.  His July 2005 claim listed tinnitus as a 
disability, but did not indicate when the disorder appeared.  
At that time, he indicated that the problem occurred three 
times a week minimum.  A July 2005 VA treatment note 
indicates tinnitus of the right ear.  His January 2007 Notice 
of Disagreement provided no facts in support of the claim.  
His October 2007 Form 9 indicates that the appellant believes 
his tinnitus is the result of working with equipment during 
service.  He further states that the tinnitus was constant.  
His private treatment records, as noted, mention a "long-
standing" history of right sided tinnitus.  They further 
note that the tinnitus had been episodic, but became constant 
about three months before the first record in December 2007.  
At his April 2008 VA examination, the appellant reported that 
his tinnitus had been recurring for three years, and had 
become constant and bilateral.  

The appellant's service personnel records reflect that he 
worked as a draftsman and as a carpenter during service.  
Noise exposure would be consistent with work as a carpenter.  
While there is no evidence of continuity to service, the 
Board finds that an inservice event did occur.  The Board 
turns to the question of a relationship between the current 
disability and service.

The appellant contends that the tinnitus is the result of his 
inservice noise exposure.  The Board acknowledges that the 
appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board cannot rely on his statements as probative evidence 
of nexus.

The Board notes a progression in the tinnitus complaints.  In 
1998, the appellant had some problems on the right side, but 
had gone two months without incident.  By the filing of the 
instant claim in July 2005, the tinnitus appeared three times 
a week.  By the time of his October 2007 Form 9, the tinnitus 
was constant and bilateral.  

The April 2008 VA examination contains an opinion regarding 
whether the tinnitus could be the result of his inservice 
noise exposure.  The opinion was based on interview of the 
appellant, examination, and review of the claims file.  On 
interview, the appellant indicated that he had some post-
service recreational noise exposure from hunting.  The claims 
file reflects intermittent right ear tinnitus in 1998, 
although the appellant reported a three year history (onset 
in 2005) at the examination.  The examiner relied on the 
appellant's self-reported history in providing the opinion 
that the tinnitus was not at least as likely as not related 
to service noise exposure.  The Board notes that regardless 
of whether 1998 or 2005 is the time of onset, thirty years 
had elapsed between complaints and service.  This agrees with 
the examiner's rationale that the length of time between 
service and onset was too great for a relationship.  

The Board notes that the April 2008 opinion is the only 
opinion regarding nexus in the file.  The appellant had not 
alleged continuity to service and no such continuity is 
raised by the appellant's service records.  The record 
further reflects that the tinnitus, when it appeared in 1998, 
was a minor and very occasional nuisance that progressed 
significantly in the last several years.  There is no 
indication that the current severity was present in 1998.  
Thirty years separate service and onset.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  The sole medical opinion is against the 
claim.  The Board finds that the appellant's tinnitus was not 
at least as likely as not caused by his inservice noise 
exposure.  Service connection must be denied.  See Hickson, 
supra.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's tinnitus claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



III. Increased Ratings

The appellant contends that he is entitled to an initial 
compensable rating for his hypertension.  For the reasons 
that follow, the Board concludes that an increased rating is 
not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The appellant's hypertension is rated under Diagnostic Code 
(DC) 7101.  38 C.F.R. § 4.104, Code 7101 (2008).  
Hypertension or isolated systolic hypertension with diastolic 
blood pressure of predominantly 100 or more, or systolic 
pressure predominately 160 or more, or a history of diastolic 
pressure predominately 100 or more who requires continuous 
medication, warrants a 10 percent evaluation.  Id.  A 20 
percent evaluation, or higher, requires diastolic pressure of 
predominantly 110 or systolic pressure of predominantly 200 
or more.  Id.  

The appellant's private records for treatment by Dr. Bain 
from 1998 to 2005 were associated with the file.  The 
appellant had a prescription for Zestril for several years 
before switching to Lisinopril in 2005.  The appellant's 
numerous blood pressure readings reached systolic pressure of 
160 once, in April 1999.  The appellant's diastolic reading 
never exceeded 100.  A May 2001 reading lists diastolic 
pressure as 990, but this is a clear misprint.  

The appellant's VA treatment records, current through March 
2009, do not show elevated blood pressure.  Despite repeated 
readings in July 2005, February, May and December 2006, April 
2007 and April and October 2008, the appellant's systolic 
blood pressure never exceeded 130 and his diastolic pressure 
never exceeded 90.  

The appellant had a January 2006 VA examination in which his 
hypertension was evaluated.  His blood pressure was noted to 
average 130/80.  On examination, he had left side blood 
pressure of 140/85, 114/66 on repeat and right side pressure 
of 120/74.  

The Board notes that the appellant has had a prescription of 
Lisinopril since he established care through VA in July 2005.  
An October 2008 VA treatment note indicates that this 
prescription for hypertension is ongoing.  

In light of the foregoing, the Board concludes that an 
initial compensable rating is not warranted for hypertension.  
During the period on appeal, the appellant's systolic 
pressure readings have never exceeded 160.  Similarly, his 
diastolic readings have never exceeded 100.  The appellant's 
hypertension does require continuous medication.  The 
appellant has been on Lisinopril since he established VA care 
and filed the instant claim.  The appellant does not have a 
history of diastolic pressure above 100.  There is no 
evidence to show that he has ever exceeded 100 diastolic 
pressure.  The criteria for a compensable rating for 
hypertension are not met.  A compensable rating is not 
warranted.  See 38 C.F.R. § 4.104, supra.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's hypertension is 
not inadequate.  There are no allegations that the 
hypertension is impeding his current level of functioning and 
the disability appears to be well controlled on his current 
medication.  The appellant is seen every few months for 
periodic checkups, without any indication that a complication 
is present.  It does not appear that the appellant has an 
"exceptional or unusual" disability; he merely disagrees 
with the assigned evaluation for his level of impairment.  In 
other words, he does not have any symptoms from his service-
connected disorder that are unusual or are different from 
those contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a compensable rating have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See 
id.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's hypertension claim.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial compensable rating for hypertension 
is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


